




Exhibit 10.1




MAXWELL TECHNOLOGIES, INC.
EMPLOYMENT AGREEMENT


May 16, 2013


Mr. John James Warwick
805 Via Lido Nord
Newport Beach, CA 92663


Dear Mr. Warwick:
Maxwell Technologies, Inc. (the “Company”) is pleased to offer you employment on
the following terms:
1.Position. Your title and position with the Company will be Chief Operating
Officer of the Company and you will report directly to Mr. David Schramm, CEO.
This is a full-time position and your place of employment will be our
headquarters in San Diego. While you render services to the Company, you will
not engage in any other employment, consulting or other business activity
(whether full-time or part-time) that would create a conflict of interest with
the Company. By signing this letter agreement, you confirm to the Company that
you have no contractual commitments or other legal obligations that would
prohibit you from performing your duties for the Company.
2.Salary. The Company will pay you a starting salary at the rate of $360,000 per
year, payable in accordance with the Company's standard payroll schedule. This
salary will be subject to adjustment pursuant to the Company's employee
compensation policies in effect from time to time.
3.Bonus. You will be eligible to be considered for an incentive bonus for each
fiscal year of the Company. The bonus (if any) will be awarded based on
objective or subjective criteria established and approved by the Compensation
Committee of the Board. Your target bonus will be equal to 60% of your annual
base salary, measured as of the last day of each fiscal year. Any bonus for the
fiscal year in which your employment begins will be prorated, based on the
number of whole months (including, for this purpose, the month in which your
employment begins) that you were employed by the Company during the fiscal year.
The bonus for each fiscal year will be paid after the Company's books for that
year have been closed and will be paid only if you are employed by the Company
at the time of payment. The determinations of the CEO and the Board of Directors
or its Compensation Committee with respect to your bonus will be final and
binding.
4.Automobile Allowance. You will be provided with an automobile allowance of
$16,000 per year. To the extent that any such reimbursements are taxable (i) the
amount of any such expense reimbursement or in-kind benefit provided during your
taxable year shall not affect any expenses eligible for reimbursement in any
other taxable year; (ii) the reimbursement of the eligible expense shall be made
no later than the last day of your taxable year that immediately follows the
taxable year in which the expense was incurred; and (iii) your right to any
reimbursement shall not be subject to liquidation or exchange for another
benefit or payment.
5.Employee Benefits. As an executive officer of the Company, you will be
eligible to participate in a number of Company-sponsored benefits. In addition,
you will be entitled to paid vacation in accordance with the Company's vacation
policy, as in effect from time to time.
6.Stock Options. Subject to the approval of the Compensation Committee of the
Company's Board of Directors, you will be granted an option (the “Option”) to
purchase 75,000 shares of the Company's Common Stock. The exercise price per
share will be equal to the closing price on the date when the option is granted.
The option will be subject to the terms and conditions applicable to options
granted under the Company's 2005 Omnibus Equity Incentive Plan (the “Plan”), as
described in the Plan and the applicable Stock Option Agreement. You will vest
in the Option shares in equal annual installments over four years of continuous
service measured from the date of the commencement of your employment, as
described in the applicable Stock Option Agreement. However, the Option will not
become exercisable unless and until the Company has an effective registration
statement on Form S-8. If the Company is subject to a Change of Control (as
defined in the Plan) before your service with the Company terminates, and if you
are subject to an Involuntary Termination within six months after that Change of
Control, then you will vest in all of the option shares.




--------------------------------------------------------------------------------




7.Restricted Shares. Subject to (i) the approval of the Compensation Committee
of the Company's Board of Directors, and (ii) the Company having an effective
registration statement on Form S-8, you will be granted a total of 62,500
restricted shares of the Company's Common Stock. The award will be subject to
the terms and conditions of the Plan, as described in the Plan and the
applicable Restricted Stock Agreements. 31,250 of the shares will vest based on
achievement of performance milestones established by the CEO, as described in
the applicable Restricted Stock Agreement. Additionally, 31,250 of the
restricted shares of the Company's Common Stock will become vested over your
period of service, and not performance milestones. You will vest in the shares
in equal annual installments over four years of continuous service measured from
the date of the commencement of your employment, as described in the applicable
Restricted Stock Agreement. If the Company is subject to a Change of Control (as
defined in the Plan) before your service with the Company terminates, and if you
are subject to an Involuntary Termination within six months after that Change of
Control, then you will vest in all of the shares.
8.Payments Upon Termination. If your employment with the Company terminates
other than as set forth below, (a) all vesting will cease immediately with
respect to your then-outstanding Equity Awards and (b) the only amounts payable
to you by the Company will be (i) any unpaid base salary due for periods prior
to the date of termination of your employment and (ii) any accrued but unused
vacation through such termination date. Such payments, if any, will be made
promptly upon termination and within the period of time mandated by law.
9.Severance Benefits. If the Company terminates your employment for any reason
other than Cause and a Separation (as such terms are defined below) occurs, then
you will be entitled to the following benefits described in this Section.
However, you will not be entitled to any of the benefits described in this
Section unless you have (i) returned all Company property in your possession,
(ii) resigned as a member of the board of directors of the Company and all of
its subsidiaries, to the extent applicable, and (iii) executed a general release
of all claims that you may have against the Company or persons affiliated with
the Company, in a form prescribed by the Company without alterations (the
“Release”). You must execute and return the Release on or before the date
specified by the Company in the Release (the “Release Deadline”). The Release
Deadline will in no event be later than 50 days after your Separation. If you
fail to return the Release on or before the Release Deadline, or if you revoke
the Release, then you will not be entitled to the benefits described in this
Section.
(a)The Company will continue to pay your base salary for a period of 6 months
after your Separation. Your base salary will be paid at the rate in effect at
the time of your Separation and in accordance with the Company's standard
payroll procedures. Subject to the Company's having first received an effective
Release as provided above, the salary continuation payments will commence within
60 days after your Separation and, once they commence, will include any unpaid
amounts accrued from the date of your Separation. However, if the 60-day period
described in the preceding sentence spans two calendar years, then the payments
will in any event begin in the second calendar year.
(b)It you elect to continue your health insurance coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) following the
termination of your employment, then the company will reimburse you for the
amount equivalent to the employer's contribution while you were employed for a
maximum period of 6 months following the termination of your employment.
10. Limitation on Payments.
(a)Scope of Limitation. This Section will apply only if the accounting firm
serving as the Company's independent public accountants immediately prior to a
change in control of the Company (the “Accounting Firm”) determines that the
after-tax value of all Payments (as defined below) to you, taking into account
the effect of all federal, state and local income taxes, employment taxes and
excise taxes applicable to you (including the excise tax under Section 4999 of
the Code), will be greater after the application of this Section than it was
before the application of this Section. If this Section applies, it will
supersede any contrary provision of this letter agreement. For purposes of this
Section, the term “Company” will also include affiliated corporations to the
extent determined by the Accounting Firm in accordance with Section 280G(d)(5)
of the Code.
(b)Basic Rule. In the event that the Accounting Firm determines that any payment
or transfer by the Company to or for your benefit (a “Payment”) would be
nondeductible by the Company for federal income tax purposes because of the
provisions concerning “excess parachute payments” in Section 280G of the Code
and pursuant to the regulations thereunder, then provided that Subsection (a)
results in applicable of this Section, the aggregate present value of all
Payments will be reduced (but not below zero) to the Reduced Amount. For
purposes of this Section, the “Reduced Amount” will be the amount, expressed as
a present value, which maximizes the aggregate present value of the Payments
without causing any Payment to be nondeductible by the Company because of
Section 280G of the Code.
(c)Reduction of Payments. If the Accounting Firm determines that any Payment
would be nondeductible by the Company because of Section 280G of the Code, and
if none of the Payments is subject to Section 409A of the Code, then the
reduction will occur in the manner you elect in writing prior to the date of
payment; provided, however, that if the manner elected by you pursuant to this
sentence could in the opinion of the Company result in any of the Payments
becoming subject to Section 409A of the Code, then the following sentence will
instead apply. If any Payment is subject to Section 409A of the Code, or if




--------------------------------------------------------------------------------




you fail to elect an order under the preceding sentence, then the reduction will
occur in the following order: (i) cancellation of acceleration of vesting of any
Equity Awards for which the exercise price (if any) exceeds the then-fair market
value of the underlying Stock; (ii) reduction of cash payments (with such
reduction being applied to the payments in the reverse order in which they would
otherwise be made (that is, later payments will be reduced before earlier
payments)); and (iii) cancellation of acceleration of vesting of Equity Awards
not covered under (i) above; provided, however, that in the event that
acceleration of vesting of Equity Awards is to be cancelled, such acceleration
of vesting will be cancelled in the reverse order of the date of grant of such
Equity Awards (that is, later Equity Awards will be canceled before earlier
Equity Awards).
(d)Fees of Accounting Firm and Required Data. The Company will pay all fees,
expenses and other costs associated with retaining the Accounting Firm for the
purposes described in this Section. You and the Company will provide to the
Accounting Firm all data in the Company's possession or under its control that
the Accounting Firm reasonably requires for the purposes described in this
Section.
11.Further Obligations to the Company.
(a)General. You acknowledge your obligations under, and agree to comply with,
all applicable laws and all Company policies in effect at all times and from
time to time during your employment with the Company. You further acknowledge
and agree that such applicable laws or policies may relate to the general terms
of your employment with the Company or to a specific component of your
compensation. By way of example, such applicable laws or policies may include
any Company recoupment or clawback policy, insider trading policy or code(s) of
conduct or other policies adopted under, pursuant to or in light of, or
requirements imposed by, the Sarbanes-Oxley Act of 2002 or the Dodd-Frank Wall
Street Reform and Consumer Protection Act.
(b)Proprietary Information and Inventions Agreement. As an employee of the
Company, it is likely that you will become knowledgeable about confidential
and/or proprietary information related to the operations, products and services
of the Company and its clients. Similarly, you may have confidential or
proprietary information from prior employers that should not be used or
disclosed to anyone at the Company. Accordingly, on or prior to the commencement
of your employment, you will be required to read, complete and sign the
Company's standard Proprietary Information and Inventions Agreement, a copy of
which is attached hereto as Exhibit A, and return it to the Company. In
addition, the Company requests that you comply with any existing and/or
continuing contractual obligations that you may have with any former employers.
By signing this letter agreement, you represent that your employment with the
Company will not breach any agreement you have with any third party.
(c)Code of Business Conduct. On or prior to the commencement of your employment,
you will be required to read and sign the Company's Code of Business Conduct, a
copy of which is attached hereto as Exhibit B, and return it to the Company. By
signing this letter agreement, you agree to comply with the Company's Code of
Business Conduct during the term of your employment with the Company.
12.Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause. Any contrary representations that may have been
made to you are superseded by this letter agreement. This is the full and
complete agreement between you and the Company on this term. Although your job
duties, title, compensation and benefits, as well as the Company's personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and the CEO.
13.Tax Matters.
(a)Withholding. All forms of compensation referred to in this letter agreement
are subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.
(b)Section 409A. For purposes of Section 409A of the Code, each salary
continuation payment hereunder is hereby designated as a separate payment. If
the Company determines that you are a “specified employee” under
Section 409A(a)(2)(B)(i) of the Code at the time of your Separation, then
(i) any payments hereunder, to the extent that they are not exempt from Section
409A of the Code (including by operation of the next following sentence) and
otherwise subject to the taxes imposed under Section 409A(a)(1) of the Code (a
“Deferred Payment”), will commence on the first business day following (A) the
expiration of the six-month period measured from your Separation or (B) the date
of your death and (ii) the installments that otherwise would have been paid
prior to such date will be paid in a lump sum when such payments commence.
Notwithstanding the foregoing, any amount paid under this Agreement that either
(1) satisfies the requirements of the “short-term deferral” rule set forth in
Treasury Regulation 1.409A-1(b)(4); or (2) (A) qualifies as a payment made as a
result of an involuntary separation from service pursuant to Treasury Regulation
1.409A-1(b)(9)(iii), and (B) does not exceed the Section 409A Limit will not
constitute a Deferred Payment. The provisions of this Agreement are intended to
comply with, or be exempt from, the requirements of Section 409A of the Code so
that none of the payments and benefits to be provided under this Agreement will
be subject to the additional tax imposed under Section 409A of the Code, and any
ambiguities herein will be interpreted to so comply or be exempt. You and the
Company agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions as are necessary,




--------------------------------------------------------------------------------




appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to you under Section 409A of the Code. In no
event will the Company reimburse you for any taxes that may be imposed on you as
result of Section 409A of the Code.
(c)Tax Advice. You are encouraged to obtain your own tax advice regarding your
compensation from the Company. You agree that the Company does not have a duty
to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation.
14.Interpretation, Amendment and Enforcement. This letter agreement and
Exhibit A constitute the complete agreement between you and the Company, contain
all of the terms of your employment with the Company and supersede any prior
agreements, policies, representations or understandings (whether written, oral
or implied) between you and the Company. This letter agreement may not be
amended or modified, except by an express written agreement signed by both you
and the CEO. The terms of this letter agreement and the resolution of any
disputes as to the meaning, effect, performance or validity of this letter
agreement or arising out of, related to, or in any way connected with, this
letter agreement, your employment with the Company or any other relationship
between you and the Company (the “Disputes”) will be governed by California law,
excluding laws relating to conflicts or choice of law. You and the Company
submit to the exclusive personal jurisdiction of the federal and state courts
located in San Diego in connection with any Dispute or any claim related to any
Dispute.
15.Arbitration. Any controversy or claim arising out of this letter agreement
and any and all claims relating to your employment with the Company will be
settled by final and binding arbitration. The arbitration will take place in San
Diego or, at your option, the County in which you primarily worked when the
arbitrable dispute or claim first arose. The arbitration will be administered by
the American Arbitration Association under its National Rules for the Resolution
of Employment Disputes. Any award or finding will be confidential. You and the
Company agree to provide one another with reasonable access to documents and
witnesses in connection with the resolution of the dispute. You and the Company
will share the costs of arbitration equally, except that the Company will bear
the cost of the arbitrator's fee and any other type of expense or cost that you
would not be required to bear if you were to bring the dispute or claim in
court. Each party will be responsible for its own attorneys' fees, and the
arbitrator may not award attorneys' fees unless a statute or contract at issue
specifically authorizes such an award. This Section 13 does not apply to claims
for workers' compensation benefits or unemployment insurance benefits.
Injunctive relief and other provisional remedies will be available in accordance
with Section 1281.8 of the California Code of Civil Procedure.
16.Background Check. This offer of employment is contingent upon a clearance of
a background investigation and/or reference check undertaken by the Company in
accordance with applicable law. You hereby agree that any and all information
that you might provide to the Company or its agents regarding your background
will be true and correct. Such investigation and reference check may include a
consumer report, as defined by the Fair Credit Reporting Act (“FCRA”), 15 U.S.C.
1681a, and/or an investigative consumer report, as defined by FCRA, 15 U.S.C.
1681a, and California Civil Code 1786.2(c). This investigation may also include
a consumer credit report, as defined by California Civil Code 1785.3(c), which
is being requested because your position may involve the following: regular
access to bank account information, Social Security Numbers, and Date of Birth
of any one person; authorization to transfer money on behalf of the employer;
regular access to funds totaling $10,000 or more of an employer, a customer, or
client during the workday.
17.Definitions. The following terms have the meaning set forth below wherever
they are used in this letter agreement:
“Cause” means (a) your unauthorized use or disclosure of the Company's
confidential information or trade secrets, (b) your breach of any agreement
between you and the Company, (c) your material failure to comply with the
Company's written policies or rules, (d) your conviction of, or your plea of
“guilty” or “no contest” to, a felony under the laws of the United States or any
State, (e) your gross negligence or willful misconduct, (f) your continuing
failure to perform assigned duties after receiving written notification of the
failure from the Company's Board of Directors or (g) your failure to cooperate
in good faith with a governmental or internal investigation of the Company or
its directors, officers or employees, if the Company has requested your
cooperation.
“Code” means the Internal Revenue Code of 1986, as amended.
“Equity Awards” means (a) all shares of Stock; (b) all options and other rights
to purchase shares of Stock; (c) all stock units, performance units or phantom
shares whose value is measured by the value of shares of Stock; (d) all stock
appreciation rights whose value is measured by increases in the value of shares
of Stock.
“Involuntary Termination” means either (a) involuntary discharge by the Company
for reasons other than Cause or (b) voluntary resignation following (i) a change
in your position with the Company that materially reduces your level of
authority or responsibility, (ii) a reduction in your base salary by more than
10% or (iii) receipt of notice that your principal workplace will be relocated
more than 50 miles.
“Section 409A Limit” means the lesser of two times: (i) your annualized
compensation based upon the annual rate of pay paid to you during the taxable
year preceding your taxable year in which your termination of employment occurs,
as determined




--------------------------------------------------------------------------------




under, and with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any guidance issued with respect thereto or (ii)
the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which your employment
is terminated.
“Separation” means a “separation from service,” as defined in the regulations
under Section 409A of the Code.
“Stock” means the Common Stock of the Company.
* * * * *
We hope that you will accept our offer to join the Company. You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this letter agreement and the enclosed
Proprietary Information and Inventions Agreement and returning them to me. This
offer, if not accepted, will expire at the close of business on May 21, 2013. As
required by law, your employment with the Company is contingent upon your
providing legal proof of your identity and authorization to work in the United
States. We anticipate your employment to start on June 17, 2013 but no later
than forty-five days after acceptance.




 
 
 
 
 
MAXWELL TECHNOLOGIES, INC.
 
 
 
 
By:
 
/s/ David J. Schramm
 
 
 
David J. Schramm
 
 
 
Chief Executive Officer







I have read and accept this employment offer:
/s/ John James Warwick
Signature of John James Warwick












--------------------------------------------------------------------------------

[a20110923forminventio_image1.gif]

Exhibit A to Employment Agreement


INVENTION & SECRECY AGREEMENT


This is an Agreement between MAXWELL TECHNOLOGES, INC., a Delaware corporation,
hereinafter called “MAXWELL”


And ________________________________
hereinafter called "Employee."


1) EMPLOYEE, in consideration of his
employment by MAXWELL, agrees as follows:


(a) That he will hold in strictest confidence and not disclose to any person,
firm or corporation, without the express written authorization of an officer of
MAXWELL, any information, manufacturing technique, process, formula, development
or experimental work, work in process, business trade secret or any other secret
or confidential matter relating to the products, sales, business or activity of
MAXWELL, except as such disclosure or use may be required in connection with
EMPLOYEE’S work for MAXWELL.


(b) Employee acknowledges that during his employment with MAXWELL, he may have
access to patent, copyright, confidential, trade secret or other proprietary
information of third parties subject to restrictions on the use or disclosure
thereof by MAXWELL. During the term of employment and thereafter, Employee
agrees he will not use or disclose any such information other than consistent
with such restrictions and his duties as an employee of MAXWELL.


(c) Employee represents to MAXWELL that, except as set forth on Exhibit “B”
hereto, there are no other contracts to assign inventions, designs or
improvements now in existence between Employee and any other person or entity
(and if no Exhibit “B” is attached hereto or there is no such contract described
thereon. Employee represents to MAXWELL that there are no such other contracts).
In addition, Employee represents that Employee has no other employment or
undertakings which do or would restrict or impair his performance of this
Agreement. In connection with Employee’s employment with MAXWELL, Employee
promises not to use or disclose to MAXWELL any patent, copyright, confidential,
trade secret or other proprietary information of any previous employer or other
person that Employee is not lawfully entitled so to use or
 
disclose. If in the course of Employee’s employment with MAXWELL Employee
incorporates into an invention, design or improvement or any product, process or
service of MAXWELL any invention, design or improvement made or conceived by
Employee prior to his employment with MAXWELL, Employee hereby grants to MAXWELL
a royalty-free, irrevocable, worldwide nonexclusive license to make, have made,
use, and sell that invention, design or improvement without restriction as to
the extent of Employee’s ownership or interest.


(d) That he will recognize as binding on him and comply with
government-prescribed regulations and mandatory contract provisions relating to
the safeguarding of military information and transferring or making available to
the Government of such patent rights as may be the subject of contracts between
MAXWELL and the government of the United States of America or any of its
agencies.


(e) That he will disclose promptly to MAXWELL all inventions, discoveries,
improvements, trade secrets and secret
processes, related to or useful in the business of MAXWELL, whether patentable
or not, made
or conceived by EMPLOYEE, either solely or in collaboration with others, during
EMPLOYEE'S employment by MAXWELL whether or not during regular working hours and
regardless of where such inventions, discoveries, improvements, trade secrets
and secret processes are made or conceived. Any such disclosures will be
received in confidence.


(f) That, except as provided by the following sentence of this subparagraph (f),
he will, and does hereby assign and grant to MAXWELL & all of his right, title
and interest in and to the inventions, discoveries, improvements, trade secrets
and secret processes described in subparagraph (e) above and any patents granted
thereon, and at the request and expense of MAXWELL he will make, execute and
deliver all application papers, assignments or instruments and perform or cause
to be performed such other lawful acts as MAXWELL may deem desirable or
necessary in making or prosecuting applications, domestic or foreign, for
patents, re-issues, and extensions thereof, and assist and cooperate (without
expense to him) with MAXWELL or any of its designated representatives, in


Invention & Secrecy Agreement        Revised September 2011

--------------------------------------------------------------------------------

[a20110923forminventio_image1.gif]

any controversy or legal proceedings relating to said inventions, discoveries,
improvements, trade secrets and secret processes or to any patents which may be
procured thereon. EMPLOYEE shall not be required pursuant to this subparagraph
(f) to assign or to offer to assign any of his right, title or interest in or to
any invention, discoveries, improvements, trade secrets or secret processes,
which qualify fully under the provisions of Section 2870 of the California Labor
code, which provides as follows:


Any provision in an employment agreement which provides that an employee shall
assign or offer to assign any of his or her rights in an invention to his or her
employer shall not apply to an invention for which no equipment, supplies,
facility, or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, and (a) which does not relate (1)
to the business of the employer or (2) to the employer’s actual or demonstrably
anticipated research or development, or (b) which does not result from any work
performed by the employee for the employer. Any provision which purports to
apply to such an invention is to that extent against the public policy of this
state and is to that extent void and unenforceable.


(g) That should EMPLOYEE be requested after termination of his employment to
perform services for MAXWELL in connection with any inventions, discoveries,
improvements, trade secrets or secret processes required to be assigned to
MAXWELL pursuant to subparagraph (f) hereof, he shall be paid therefore the same
rate prevailing at the time of termination.


(h) That all inventions, discoveries, improvements, trade secrets and secret
processes required to be assigned to MAXWELL pursuant to subparagraph (f)
hereof, whether or not patented, shall become and remain the property of
MAXWELL, its successors and
assigns unless expressly released by MAXWELL as hereinafter provided.


(i) That upon request or at the time of leaving the employ of MAXWELL he will
deliver to MAXWELL and not keep or deliver to anyone else, any and all drawings,
blueprints, notes, memoranda, specifications, devices, documents and in general
any and all material provided by MAXWELL to EMPLOYEE or related to MAXWELL'S
business or activity or to any inventions, discoveries, improvements, trade
secrets or secret processes with the exception of any drawings, blueprints,
notes, memoranda, specifications, devices, documents or
 
material prepared by EMPLOYEE in connection with any inventions, discoveries,
improvements, trade secrets or secret processes which are not required pursuant
to subparagraph (f) hereof to be assigned to MAXWELL.


(j) Employee recognizes that his employment with MAXWELL affords Employee close
contact with MAXWELL’s customers and suppliers which are of great importance to
MAXWELL’s business. Therefore, in consideration of Employee’s employment with
MAXWELL, Employee agrees that, so long as Employee is employed by MAXWELL,
Employee will not , directly or indirectly, individually or as a principal,
stockholder, director, partner, employee, officer, agent or consultant, engage
in any business which is competitive with any business of MAXWELL. Employee
further promises and agrees not to engage in competition with MAXWELL at any
time after the termination of Employee’s employment with MAXWELL, while making
use of any information, manufacturing technique, process, formula, development
or experimental work, work in process, business trade secret or any other secret
or confidential matter relating to the products, sales, business or activity of
MAXWELL.


(k) In addition to any restrictions imposed by law, Employee agrees that
Employee will not, during his employment with MAXWELL or for a period of two
years after Employee’s employment with MAXWELL has terminated, solicit any of
MAXWELL’s employees for another business or otherwise induce or attempt to
induce such employees to terminate their employment with MAXWELL.


(l) This Agreement will remain in full force and effect following the
termination of Employee’s employment with MAXWELL for any reason.


2) MAXWELL will investigate each
disclosure submitted by EMPLOYEE and, if it elects to file a patent application
with respect to any inventions, discoveries, improvements, trade secrets or
secret processes required to be assigned to MAXWELL pursuant to
subparagraph (f) of paragraph I hereof, agrees to pay all expenses in connection
with the preparation and prosecution of such patent application or applications
which it may decide to file in the Untied States of America or in foreign
countries.


3) If EMPLOYEE petitions MAXWELL in writing to release any of its rights to any
inventions, discoveries, improvements, trade secrets or secret processes or any
patents granted hereon, which are required to be assigned to MAXWELL pursuant to
subparagraph (f) of paragraph


Invention & Secrecy Agreement        Revised September 2011

--------------------------------------------------------------------------------

[a20110923forminventio_image1.gif]

1 hereof, the latter will promptly consider and act on such petition but is not
obligated to release any of its rights to EMPLOYEE.


4) EMPLOYEE warrants that the attached Exhibit A has been signed by him and
comprises a complete description of all inventions, discoveries, improvements,
trade secrets and secret processes, including any patents and patent
applications thereon, which he made, invented or conceived prior to entering the
employ of MAXWELL, to which he now claims tide and which are to be specifically
excluded from this Agreement.


5) This Agreement shall be binding upon and inure to the benefit of MAXWELL and
EMPLOYEE, as well as their respective heirs, executors, administrators,
successors, and assigns. For purposes of this Agreement, the term “MAXWELL"
shall be deemed to include MAXWELL TECHNOLOGIES, INC. as well as all of its
currently existing or hereafter acquired or formed subsidiaries and affiliates.


6) EMPLOYEE understands and acknowledges that nothing in this agreement is
intended by MAXWELL and EMPLOYEE to be interpreted or construed to change
EMPLOYEE'S at-will employment status with MAXWELL.
EMPLOYEE understands and acknowledges
that MAXWELL is an employee-at-will
employer. Simply stated, this means that EMPLOYEE or MAXWELL may terminate the
employment relationship at any time for any reason, with or without notice. Any
representation or agreement otherwise, whether oral or in writing, shall be null
and void and shall have no affect whatever, unless signed and agreed to in
writing by an officer of MAXWELL.


7) The invalidity or unenforceability of any provision of this Agreement as
applied to a particular occurrence or circumstance or otherwise shall not affect
the validity and enforceability of any other provision of this Agreement.


8) EMPLOYEE understands that as part of the consideration for the offer of
employment extended to EMPLOYEE by MAXWELL and of EMPLOYEE’S employment or
continued employment by MAXWELL, EMPLOYEE has not brought and will not bring
with EMPLOYEE to MAXWELL or use in the performance of EMPLOYEE’S
responsibilities at MAXWELL any materials or documents of a former employer
which are not generally available to the public, unless EMPLOYEE has obtained
written authorization from the former employer for their possession and use.
    
 
Accordingly, this is to advise MAXWELL that the only materials or documents of a
former employer which are not generally available to the public that EMPLOYEE
brings to MAXWELL or for use in EMPLOYEE’S employment are identified on Exhibit
C attached hereto, and as to each such item, EMPLOYEE represents that EMPLOYEE
has obtained prior to the effective date of EMPLOYEE’S employment with MAXWELL
written authorization for EMPLOYEE’S possession and use in employment with
MAXWELL.


EMPLOYEE also understands that, in EMPLOYEE’S employment with MAXWELL, EMPLOYEE
is not to breach any obligation or confidentiality or duty that EMPLOYEE has to
former employers, and EMPLOYEE agrees that EMPLOYEE shall fulfill all such
obligations during EMPLOYEE’S employment with MAXWELL.


9) This Agreement constitutes the entire agreement between MAXWELL and EMPLOYEE
with respect to the subject matter hereof and this Agreement supersedes and
replaces any prior agreement or understanding entered into between MAXWELL and
EMPLOYEE. This Agreement shall become effective and binding retroactively to the
earliest date of employment of EMPLOYEE by MAXWELL. This Agreement shall be
governed by the laws of the State of California. The masculine gender shall be
deemed to include the feminine gender.


DATE:
 
 
EMPLOYEE SIGNATURE:
 
 
PRINT NAME:
 
 
MAXWELL TECHNOLOGIES, INC.
 
SIGNED BY:
 
 
PRINT NAME:
 
 
TITLE:
 
 
 
 
 







Invention & Secrecy Agreement        Revised September 2011

--------------------------------------------------------------------------------

[a20110923forminventio_image1.gif]


INVENTION & SECRECY AGREEMENT



The undersigned warrants that the following is a complete description of all
inventions, improvements, trade secrets and secret processes including patents
and patent applications thereon, which the undersigned made, invested or
conceived prior to entering the employ of MAXWELL and which are specifically
excluded from coverage of the Invention and Secrecy Agreement between the
undersigned and MAXWELL dated on _____________________, as provided in paragraph
4 thereof:




 
 
 
EMPLOYEE NAME
 
EMPLOYEE SIGNATURE
 
 
 
 
DATE
 
 
 
 
EXCLUSIONS ACCEPTED FOR MAXWELL BY:
 
 
 
NAME
 
SIGNATURE
 
 
 
DATE
 
 






Invention & Secrecy Agreement – Exhibit A    Page 1 of 1    Revised February
2009

--------------------------------------------------------------------------------

[a20110923forminventio_image1.gif]


INVENTION & SECRECY AGREEMENT



EXHIBIT B


Except as set forth below, I represent to MAXWELL that there are no other
contracts to assign inventions, designs or improvements now in existence between
me and any other person or entity (see Section 1 (c) of the Agreement):




 
 
 
EMPLOYEE NAME
 
EMPLOYEE SIGNATURE
 
 
 
DATE
 
 
 
 
 
EXCLUSIONS ACCEPTED FOR MAXWELL BY:
 
 
 
NAME
 
SIGNATURE
 
 
 
DATE
 
 











--------------------------------------------------------------------------------

[a20110923forminventio_image1.gif]


INVENTION & SECRECY AGREEMENT



EXHIBIT C
Maxwell Technologies, Inc.
9244 Balboa Avenue
San Diego, CA 92123


Gentlemen:


I proposed to bring to my employment the following materials and documents of a
former employer who is not generally available to the public, which materials
and documents may be used in my employment.


   
No materials
 
     
See below
 
 
     
 
 
 
 
 
     
Additional sheets attached
 







The signature below confirms that my continued possession and use of these
materials is authorized.


     
 
     
EMPLOYEE NAME
 
EMPLOYEE SIGNATURE
 
 
 
DATE
 
 










Invention & Secrecy Agreement – Exhibit C    Page 1 of 1    Revised March 2009

--------------------------------------------------------------------------------



Exhibit B to Employment Agreement (1)
(1) Exhibit B, Code of Business Conduct and Ethics, is incorporated herein by
reference to Exhibit 99.1 to the Company's current report on Form 8-K filed with
the SEC on May 17, 2011.








